DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
This office action is issued to correct a claim renumbering issue in the prior Notice of Allowance dated 01/12/2022 to reflect that claim 59 has been cancelled by the Applicant.  The rest of this Office Action is identical to the previous Notice of Allowance.

Response to Amendment
This office action is responsive to the amendment filed on 09/27/2021.  As directed by the amendment: claim 39 has been amended, claim 54 has been cancelled, and claim 60 has been added.  Thus, claims 39 – 53, and 55 – 60 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 09/27/2021, with respect to claims 39 – 53, and 55 – 60 have been fully considered and are persuasive.  The rejection of claims 39 – 53, and 55 – 60 has been withdrawn. 

Double Patenting
All previous rejections have been overcome by Applicant’s amendments filed on 09/27/2021.

Allowable Subject Matter
Claims 39 – 53, and 55 – 60 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Hamilton (U.S. 2006/0206051), Douglas (U.S. 5,006,109), Hawkins (U.S. 2008/0258095), Tobia (U.S. 5,303,695), Alberecht (U.S. 2005/0288622), and Lynch (U.S. 2014/0012184).
Regarding claim 39, cited prior arts do not teach a valve having a first end, a second end opposite the first end, and a length extending between the first and second ends, and a shroud configured to enclose a first portion of the length of the valve such that a second portion of the length of the valve is exposed.
Regarding claim 60, cited prior arts do not teach that the shroud comprising a first end, a second end opposite the first end of the shroud, and a length extending between the first and second ends of the shroud, the length of the shroud being less than the length of the valve such that the second end of the shroud is spaced from the second end of the valve by a gap.
Claims 40 – 53, and 55 – 59 are allowed due to their dependency on claim 39.
Further, Applicant’s arguments and remarks filed on 09/27/2021 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783  
ANH T. BUI
Examiner
Art Unit 3783


          /NATHAN R PRICE/          Supervisory Patent Examiner, Art Unit 3783